Case: 15-20419     Document: 00513900238    Page: 1   Date Filed: 03/07/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                  No. 15-20419                             FILED
                                                                       March 7, 2017
                                                                      Lyle W. Cayce
RAYMOND EARL CARR,                                                         Clerk

               Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

               Respondent - Appellee



                  Appeals from the United States District Court
                       for the Southern District of Texas


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:
      Raymond Earl Carr filed a section 2254 petition for writ of habeas corpus
challenging his 2013 robbery conviction, the revocation of his release on an
earlier burglary conviction, and a disciplinary conviction he received in prison.
Carr also sought a preliminary injunction ordering that Texas Department of
Criminal Justice guards be barred from filing false disciplinary charges
against him.
      The district court denied Carr’s motion for a preliminary injunction on
the grounds that Carr could not show either a likelihood of success on the
merits or irreparable harm. Carr filed this appeal challenging that denial.
    Case: 15-20419    Document: 00513900238      Page: 2   Date Filed: 03/07/2017



                                 No. 15-20419
      While this appeal was pending, the district court granted summary
judgment in favor of defendants. Among the claims dismissed with prejudice
was Carr’s request for a permanent injunction, which sought the same
equitable relief as his request for a preliminary injunction. Carr has filed a
separate appeal challenging that final judgment.
      The entry of a final judgment on a request for permanent injunctive relief
renders moot any appeal of an order ruling on a temporary request for the same
relief. La. World Exposition, Inc. v. Logue, 746 F.2d 1033, 1038 (5th Cir. 1984);
see also Johnson v. Thaler, 459 F. App’x 448, 448–49 (5th Cir. 2012)
(dismissing as moot a prisoner’s appeal of the denial of a preliminary
injunction because the district court had since entered a final judgment
dismissing prisoner’s habeas claim, including a request for permanent
injunctive relief). That is because the ruling on the request for temporary
relief, which involves a guess about how the district court will ultimately rule
on the merits, has no effect once the district court has made its final ruling.
      Because we lack jurisdiction to decide moot questions, McRae v. Hogan,
576 F.2d 615, 617 (5th Cir. 1978), Carr’s appeal challenging the denial of his
preliminary injunction is DISMISSED. Carr’s incorporated motions related to
this appeal are DENIED. Carr’s separate appeal of the final judgment entered
against him will be considered by another panel.




                                        2